DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2020 has been entered.

Applicants' arguments, filed October 15, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. New grounds of rejection are set forth below that some of the same references previously applied but the arguments set forth regarding the previous combination of references not teaching the limitations of the newly amended claims are addressed by the new rejections set forth below.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 – 6, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Step a) of amended claim 1 recites an oily solution with one ingredient being “castor oil having a molar ratio between 35 and 45” and this limitation is new matter. The disclosure as originally filed discloses ethoxylated castor oil with such a molar ratio range. However, that disclosure does not provide sufficient support for the current claim 
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 – 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The preamble of claim 1 recites that the method prepares eye drops “with increased stability” but neither the claims nor the specification define what the stability of the prepared formulation is compared with to determine if the stability of the claimed composition is in fact increased. 
Claim 1 also requires the use of castor oil having a molar ratio falling within a particular range. However, neither the claims nor the specification defines what two components are used to calculate this molar ratio. Castor oil contains a variety of 
The dependent claims fall therewith.
Please clarify.

Claims 1, 4 – 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the presence of amphiphilic ingredient such as at least one lipid or surfactant to allow for micelle formation. While emulsions can form just using the elements recited in the instant method, the production of micelles requires the presence of at least one amphiphilic ingredient to form the colloidal micelle particles. No such ingredient is required to be present in any of the steps required by the instant claims. Therefore the claims omit an essential element. The dependent claims fall therewith. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. (US 6,599,527) in view of Wang et al. (WO 2013/165074; all citations .
Leigh et al. discloses a substantially homogenous composition for human administration comprising a biologically active lipophilic compound dissolved in or associated with at least one micelle-forming lipid made by dissolving the lipid material in ethanol, adding the lipophilic compound and then removing the ethanol (whole document, e.g., abstract). Cyclosporin A (CyA) is the best known example of the cyclosporins and is widely used to prevent rejection in organ transplants and to treat chronic conditions such as rheumatoid arthritis (col 1, ln 27 – 38). CyA is lipophilic and with oral administration, there is variable and incomplete absorption in the gastrointestinal tract and its use is also associated with nephrotoxicity (col 1, ln 47 – 55). Three key factors for determining carrier suitability for CyA are non-toxicirritant [sic], high entrapment levels and it should be stable (col 3, ln 33 – 37). To prepare the formulation, the drug can first be dissolved in a suitable solvent and this solution used to solubilize the mixture of lipids (col 10, ln 18 onward), such as CyA solubilized in a mixture of diacyl lipids and monoacyl lipids to provide higher solubilization of the CyA while also improving the bioavailability (col 5, ln 33 onward). The drug-carrying lipid aggregates formed upon dilution with water or other aqueous fluids can be liposomes, mixed micelles or micelles (col 6, ln 38 – 41). The lipid aggregates obtained upon dilution are uniform and mostly in the region of 100 nm when the diacyl:monoacyl ratio is less than approximately 1:1 (col 7, ln  3 – 5). In practice, it is convenient to select a solvent that solubilizes and disperses both the lipids and the compound to be carried 
The use castor oil with or a flow of nitrogen at the conditions of step a) of the instant claim 1 to remove ethanol is not disclosed.
Wang et al. discloses ophthalmic compositions containing cyclosporine as an active ingredient (whole document, e.g., abstract). Both castor oil and hydrogenated castor oil have excellent cyclosporine solubility (¶ [0025]). 
Felton discloses that evaporation is a fundamental function in a chemistry laboratory and thus solvent evaporators are needed (p 47, col 1, ¶ 1). One common element among the evaporators in table 1 is heat as heating is required as a sample will cool as solvent evaporates, which slows evaporation, and heating can also increase the evaporation rate since the evaporation rate increases with increasing temperature (p 47, col 1, ¶ 2). Not all samples can survive undue heating so some manufacturers provide precise temperature control (p 47, col 1, ¶ 2). Nitrogen blowdown or gas blowdown 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use castor oil and ethanol to solubilize the cyclosporin and lipid ingredients followed by a stream of nitrogen and reduced pressure to remove the ethanol.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because a variety of solvents can be used to solubilize the drug such as castor oil and various methods can be used to evaporate solvents and methods such as those discussed in Felton can speed the evaporations process by the use of heat, nitrogen and/or reduced pressure and Leigh et al. discloses that any suitable method can be used to remove the solvent such as ethanol. The amount of ingredients used, which alters the molar ratio of the various components, and the conditions under which the ethanol is removed would be routinely optimized by the person of ordinary skill in the art. Heating can prevent cooling of the sample as solvent evaporates, while the use of a stream of nitrogen and a decreased pressure with allow for easier solvent remove due the reduced partial vapor pressure. The inert nature of nitrogen may also be advantageous. The person of ordinary skill in the art can also determine the optimal time over which the ethanol is removed to allow for the removal of the desired amount 
Preparation of colloidal micelles less than 25 nm in size upon dilution with an aqueous solution is not disclosed.
Luschmann et al. discloses that local therapy of the anterior eye and delivery of drgs to the cornea is a highly unmet need (¶ bridging cols 1 and 2 on p 77). A highly potent antiinflammatory is cyclosporin A (CsA) that is used to treat various eye conditions such as uveitis but have poor solubility in aqueous media and a high octanol/water partition coefficient (p 77, col 1, ¶ 1). All systems containing an oily phase such as emulsion usually cause side effects such as blurry vision when used (p 77, col 1, ¶ 2). A self-assembling micellar system was developed that self-assembles in the presence of surfactant and drug (p 77, col 1, ¶¶ 3 – 4). CsA was added to an aqueous solution of the surfactant and stirred for 24 hours (p 78, col 1, ¶ 3). The surfactants used provided micelles about 12 nm with a narrow size distribution (¶ bridging cols 1 and 2 on p 79). As shown in figure 4, the micellar solution demonstrated much higher in situ resorption of CsA than the emulsion or oil formulation, which seems to be caused by the higher affinity of the lipophilic CsA for lipophilic vesicles compared to the hydrophilic milieu of the cornea (p 80, col 2, ¶ 1). 
Kuwano et al. discloses an aqueous solution containing the non-ionic surfactant MYS-40 delivers therapeutic levels of cyclosporine A (CsA; p 108, col 1, ¶ 2). The aqueous formulation was prepared by dissolving CsA in a small amount of ethanol to which the surfactant was added (p 108, col 2, ¶ 4).  The needed volume of labeled CsA was dissolved in ethanol and toluene and was first dried in a nitrogen stream and added 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare cyclosporin containing micelles less than 25 nm in size. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because more cyclosporin is released from micelle formulations compared to those that contain oily ingredients but the presence of such oils will aid in the dissolution of cyclosporin and other ingredients such as lipids during the micelle manufacturing process. Dissolution in a solvent such as ethanol and an oil such as castor oil can dissolve the cyclosporin A to enhance the amount of drug present in solution when the micelles are formed, followed by ethanol removed as disclosed by Leigh et al. and Kuwano et al. The person of ordinary skill in the art would reasonably expect that this could result in higher loadings of the drug in the final micelles, with smaller micelles being preferred due to the higher surface area of such particles than larger particles. Thus, the micelle diameter a results effective parameter that the person 
The inclusion of an agent such as povidone in a sterile solution is not specifically disclosed.
Acheampong et al. discloses an emulsion including water, a hydrophobic component and a cyclosporin component in a therapeutically effective amount of less than 0.1% by weight (whole document, e.g., abstract). In one very useful embodiment, the compositions are substantially free of preservatives and that the compositions may be sterilized and maintained in sterile conditions prior to use, for example, provided in a sealed package or otherwise maintained in a substantially sterile condition (¶ [0048]). Optical demulcents such as povidone may be included in effective amounts in the presently useful compositions (¶ [0090]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an optical demulcent such as povidone in . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al., Wang et al., Felton, Luschmann et al., Kuwano et al. and Acheampong et al. as applied to claims 1, 4 – 6 and 11 above, and further in view of Napoli (US 2001/0041671).
Leigh et al., Wang et al., Felton, Luschmann et al., Kuwano et al. and Acheampong et al. are discussed above.
Concentrations of cyclosporin ranging from 5 to 25 mg/mL are not disclosed.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of cyclosporin present in the final formulation.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the amount of the drug in the formulation in clearly a results effective parameter. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results such as the desired dosing frequency and condition being treated.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618